20-1448
     Quijada-Perez v. Garland
                                                                                 BIA
                                                                            Nelson, IJ
                                                                         A205 077 632
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 13th day of September, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            RAYMOND J. LOHIER, JR.,
 9            STEVEN J. MENASHI,
10            BETH ROBINSON,
11                 Circuit Judges.
12   _____________________________________
13
14   FIDENCIO JORGE REYNALDO QUIJADA-
15   PEREZ,
16            Petitioner,
17
18                     v.                                      20-1448
19                                                             NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                       Bibiana C. Andrade, New York, NY.
26
27   FOR RESPONDENT:                       Brian M. Boynton, Acting Assistant
28                                         Attorney General; Anthony P.
 1                                Nicastro, Assistant Director;
 2                                Linda Y. Cheng, Trial Attorney,
 3                                Office of Immigration Litigation,
 4                                United States Department of
 5                                Justice, Washington, DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioner   Fidencio    Jorge   Reynaldo    Quijada-Perez,    a

11   native and citizen of Guatemala, seeks review of an April 3,

12   2020, decision of the BIA affirming a March 22, 2018, decision

13   of an Immigration Judge (“IJ”) denying his application for

14   asylum,   withholding   of   removal,   and     relief   under   the

15   Convention Against Torture (“CAT”).     In re Quijada-Perez, No.

16   A 205 077 632 (B.I.A. Apr. 3, 2020), aff’g No. A 205 077 632

17   (Immig. Ct. N.Y. City Mar. 22, 2018).     We assume the parties’

18   familiarity with the underlying facts and procedural history.

19       We have reviewed the IJ’s decision.         See Mei Chai Ye v.

20   U.S. Dep’t of Justice, 489 F.3d 517, 523 (2d Cir. 2007).         The

21   applicable standards of review are well established.             See

22   8 U.S.C. § 1252(b)(4)(B) (“the administrative findings of

23   fact are conclusive unless any reasonable adjudicator would

24   be compelled to conclude to the contrary”); Yanqin Weng v.
                                 2
 1   Holder, 562 F.3d 510, 513 (2d Cir. 2009) (reviewing fact

 2   finding for substantial evidence and questions of law de

 3   novo).   The agency did not err in finding that Quijada-Perez

 4   failed to establish past persecution or a well-founded fear

 5   of future persecution.

 6       Quijada-Perez     claimed     that    he   received     threatening

 7   telephone calls in 2011 after he witnessed election fraud in

 8   Guatemala.     The IJ did not exceed the bounds of reasonable

 9   adjudication    in   concluding    that    these   threats     do   not

10   establish past persecution.        See Gui Ci Pan v. U.S. Att’y

11   General, 449 F.3d 408, 412–13 (2d Cir. 2006).               Unfulfilled

12   threats must be “of a highly imminent and menacing nature in

13   order to constitute persecution.”         Zhen Hua Li v. Att’y Gen.,

14   400 F.3d 157, 164 (3rd Cir. 2005); see also Lim v. I.N.S.,

15   224 F.3d 929, 936 (9th Cir. 2000) (recognizing “a small

16   category of cases” in which threats can amount to past

17   persecution if they “are so menacing as to cause significant

18   actual ‘suffering or harm’”).         Quijada-Perez confirmed that

19   he was not physically harmed, and he did not allege that any

20   attempts were made to harm him or his family.             He offered no

21   particular evidence that the threats reflected a credible and


                                       3
 1   imminent risk of harm to him. On this record, the agency

 2   reasonably     determined     that       he   did   not    suffer    past

 3   persecution.    See Mei Fun Wong v. Holder, 633 F.3d 64, 72 (2d

 4   Cir. 2011) (“We have emphasized that persecution is an extreme

 5   concept that does not include every sort of treatment our

 6   society regards as offensive.” (quotation marks omitted));

 7   Gui Ci Pan, 449 F.3d at 412–13.

 8       Quijada-Perez thus had the burden to establish a “well-

 9   founded   fear”      of     future       persecution.        8      C.F.R.

10   § 1208.13(b)(1).     A well-founded fear is one that is both

11   credible and “objectively reasonable.”               Ramsameachire v.

12   Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).             Although a “fear

13   may be well-founded even if there is only a slight, though

14   discernible, chance of persecution,” Diallo v. INS, 232 F.3d

15   279, 284 (2d Cir. 2000), “[i]n the absence of solid support

16   in the record . . . , [an applicant’s] fear is speculative at

17   best,” Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d

18   Cir. 2005).

19       The agency did not err in finding the future persecution

20   claim speculative.    Quijada-Perez alleged that he would still

21   be in danger if he returned to Guatemala, but the threats


                                          4
 1   were made in 2011 in the week following the election, he did

 2   not receive further threats, his fellow party members were

 3   not harmed after protesting against election fraud the same

 4   week, the opposition party won the election, and he did not

 5   allege that any attempts were made to harm him or his family.

 6   Nor did Quijada-Perez demonstrate that the callers would find

 7   him if he returned to Guatemala given that he witnessed fraud

 8   related to a municipal election, not a national one, and he

9    did not allege continued interest in him.     On this record,

10   the agency reasonably concluded that Quijada-Perez’s fear of

11   future persecution was speculative.   See Jian Xing Huang, 421

12   F.3d at 129.

13       The above findings are dispositive of both asylum and

14   withholding of removal.   See 8 C.F.R. §§ 1208.13(b)(1), (2),

15   1208.16(b)(1), (2).   Quijada-Perez has waived his CAT claim

16   by failing to argue it in his brief.     See Yueqing Zhang v.

17   Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005)

18   (deeming CAT claim abandoned where not argued in brief).

19   Moreover, his failure to demonstrate a well-founded fear of

20   persecution is dispositive because a CAT claim requires a

21   greater likelihood of future harm.    See Lecaj v. Holder, 616


                                   5
 1   F.3d 111, 119–20 (2d Cir. 2010) (an applicant who fails to

 2   establish the “chance of persecution required for . . . asylum

 3   . . . necessarily fails to demonstrate . . . the more likely

 4   than not to be tortured standard required for CAT relief”

 5   (quotation marks and citation omitted)).

 6       For the foregoing reasons, the petition for review is

 7   DENIED.   All pending motions and applications are DENIED and

8    stays VACATED.

 9                               FOR THE COURT:
10                               Catherine O’Hagan Wolfe,
11                               Clerk of Court




                                   6